Citation Nr: 0212923	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-00 147A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension with 
vascular heart disease.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 1977 to November 1977, and at various times during the 
period from June 1992 to April 1995.

This appeal arises from an August 1997 rating decision of the 
Denver, Colorado Regional Office (RO) that denied entitlement 
to service connection for hypertension with vascular heart 
disease and residuals of a right knee injury.  In June 2002, 
the appellant provided testimony before the undersigned 
Member of the Board of Appellants' Appeals (Board) at the RO.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issues on appeal has been obtained.

2.  The medical evidence of record fails to demonstrate that 
the appellant's currently diagnosed hypertension with 
vascular heart disease occurred during any period of ACDUTRA.

3.  The appellant does not have a current diagnosis of a 
right knee disorder.


CONCLUSIONS OF LAW

1.  Service connection for hypertension with vascular heart 
disease is not warranted.  38 U.S.C.A. §§ 101(23-24), 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).

2.  Service connection for residuals of a right knee injury 
is not warranted.  38 U.S.C.A. §§ 101(23-24), 5103A, 5107; 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001). 
 
In this case, the RO has obtained the appellant's reserve 
service medical records, pertinent medical treatment records, 
and a VA examination.  The RO issued a statement of the case 
(SOC) in December 1998, and supplemental statements of the 
case in June 1999 and March 2000 which set out the applicable 
law and regulations.  The appellant was sent a VCAA notice 
letter in June 2001 which notified her that while VA would 
make reasonable efforts to help her get evidence in support 
of her claim, ultimately it was her responsibility to ensure 
that evidence was received by VA. 

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no identified probative evidence which remains 
outstanding, it is not possible for VA to notify the 
appellant of evidence she should obtain or evidence that VA 
would attempt to obtain.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The appellant's reserve/National Guard service medical 
records were reviewed.  In a April 1989 report of medical 
history, the examiner noted the appellant's report of hurting 
her right knee on field maneuvers a few days prior to 
examination, as well a complaint of occasional joint swelling 
and discomfort with weather changes.  Medical examination at 
that time noted that the appellant had normal lower 
extremities.  The examination did note a grade II/VI systolic 
and early diastolic murmurs.  The examiner further indicated 
that the appellant was to follow-up with her family physician 
for evaluation of cardiac murmur and increased cholesterol.  
At that time her blood pressure was within normal limits.  

In a February 1993 report of medical history, it was noted 
that the appellant had hypertension that was well controlled 
on medication.  On examination it was noted that the 
appellant had well controlled hypertension.  A blood pressure 
reading of 135/87 was recorded.     

A November 1991 letter of medical treatment was received from 
L. Annette Alpert, M.D.  The appellant had reported that she 
had to take a physical training test for the National Guard, 
and following the test her blood pressure was found to be 
200/100.  She was then started on Dyazide.  Dr. Alpert 
diagnosed the appellant with aortic regurgitation, moderate, 
and hypertension.  The Board notes that there is no service 
medical record corroborating this history.

Medical treatment records since August 1995 from the Denver 
Health and Hospitals reveal that the appellant received 
treatment for cardiovascular complaints, to include 
hypertension.

VA medical treatment records dated from August to October 
1995 reveal that the appellant was treated for hypertension 
and aortic insufficiency.

Medical treatment records dated from January 1996 to January 
1997 from Stout Street Clinic reveal that the appellant was 
diagnosed and treated for hypertension and coronary artery 
disease.  

At a VA examination in February 1997, the appellant reported 
a history of cardiovascular disease and a right knee injury.  
She stated that she was diagnosed with hypertension and a 
leaky heart valve in 1991, and that she had injured her right 
knee in the military but could not recall the approximate 
decade.  Currently, she reported that her right knee ached 
with changes in the weather, or with walking four or five 
blocks at a time.  She denied locking or swelling of the 
joint, but reported that it may buckle twice a month at 
random.  

Physical examination revealed that the appellant's blood 
pressure was within normal limits.  The pertinent diagnoses 
were valvular heart disease and hypertension which the 
examiner noted was diagnosed in 1991 by history.  With regard 
to the right knee, while the appellant complained of 
discomfort examination was normal and radiographic evidence 
revealed normal anatomy.  The examiner stated that there was 
insufficient evidence to make a diagnosis of an acute or 
chronic right knee disorder to date. 

In a January 1997 disability report from the Social Security 
Administration (SSA), it was noted that the disabilities 
contributing to her eligibility for benefits included a heart 
valve dysfunction with aortic insufficiency.  Hypertension 
and a right knee disorder were not included in the list of 
contributing diseases.

In an August 1997 rating decision, the RO denied both service 
connection claims and noted in particular that the 
appellant's service medical records appeared to be 
incomplete.

A second request for the appellant's service medical records 
was sent to the National Personnel Records Center (NPRC) in 
January 1998.  In a response from NPRC dated in that same 
month, it was noted that there were no medical records on 
file and that prior medical records were furnished to the RO.  
The RO was requested to contact the Service Medical Records 
Center.  

In a July 1998 record, it was noted that there were no 
records at the Service Medical Records Center.  

At an August 1999 hearing before an RO hearing officer, the 
appellant testified that she did not have any knowledge of 
vascular heart problems or hypertension until she began 
having problems after her physical fitness test.  With regard 
to her right knee, she stated that while on guard duty during 
a field exercise, a lieutenant told her that she was not 
standing in a good position and that an enemy could disarm 
her.  He then demonstrated his point by grabbing her weapon 
and twisting it away.  She stated that she fell, and 
something was wrong with her knee.  She testified that 
current symptoms included swelling and pain with weather 
changes. 

At a June 2002 hearing before the undersigned, the appellant 
testified that she was first diagnosed with hypertension and 
a leaky valve in either 1990 or 1991.  She stated that with 
regard to her right knee, she injured it during service and 
that she still experiences problems with the joint. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  Active military service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in line of duty.  38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2001).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, or full time 
duty by members of the National Guard of any state. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

With regard to the claim for hypertension with vascular 
heart, the appellant's service medical records do document 
that she had hypertension, however, there is no indication 
that this disorder was initially diagnosed during any period 
of ACDUTRA service.  Subsequent medical treatment records , 
to include a VA examination in February 1997, also document 
hypertension and cardiovascular disease, however, there is no 
indication that the disease initially arose during any term 
of ACDUTRA or is related to such service.  The Board notes 
that the appellant has alleged that she did not start having 
problems with hypertension until she reported for a physical 
fitness test during ACDUTRA.  Lay persons, however, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the appellant is not 
competent to link the disorder to ACDUTRA.  Therefore, the 
Board must conclude service connection for hypertension with 
vascular heart disease must be denied.

With regard to the right knee, the evidence of record does 
not show a current right knee disability.  On a reserve 
service treatment record the appellant gave a history of 
hurting her right knee on field maneuvers, however, clinical 
evaluation at that time did not reveal any knee abnormality.  
Subsequent medical treatment records on file do not document 
a current right knee disability.  Furthermore, the right knee 
was found to be normal on VA examination in February 1997, 
and the examiner concluded that a diagnosis of a right knee 
disorder could not be made.  Therefore, unsupported by 
competent evidence of a current disability, the appellant's 
claim of entitlement to benefits for residuals of a right 
knee injury must be denied.  

In reaching both decisions, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hypertension with vascular heart 
disease, and for residuals of a right knee injury is denied.


		
	DEREK R. BROWN
	Member, Board of Appellants' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Appellants Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Appellants 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

